Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to 62/812,680 filed on March 1, 2019 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on July 2, 2020 has been considered by the Examiner.
Claim Objections
Claims 2 and 13 are objected to because of the following informalities: the term “distil end” recited in line 4 of claim 2 and line 55 of claim 13 should be changed to “distal end”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-16 and 19 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Herbert (US Pub. 2016/0119984) (cited by Applicant).
Regarding claim 13, Herbert discloses a thermometer having a wireless datalogger (via 90) for sensing and wirelessly transmitting temperature data, the datalogger comprising: a main body (98); an elongated probe (96) extending from the main body (98); a temperature sensor (94-a-94c) located near a distal end of the probe (96); and an electrically conductive material (sheath 80) substantially  surrounding the temperature sensor, wherein the electrically conductive material has an electrical conductivity greater than 2x106 S/m at 20°C (Fig. 3 and 4-6; Par. 31, 37-39) (Note: the copper has a property of electrical conductivity 59.6X106 S/m).
Regarding claim 14, Herbert discloses the probe is at least partially formed of a probe material (82) that is less electrically conductive that the electrically conductive material (80) (Fig. 3; Par. 37).
Regarding claim 15, Herbert discloses the electrically conductive material (80) covers at least a portion of the probe material (Fig. 3; Par. 37).
Regarding claim 16, Herbert discloses the electrically conductive material (80) is in the form of a sheath that extends over at least a portion of the probe material (Fig. 3; Par. 37).
Regarding claim 19, Herbert discloses the datalogger (via 90) comprises an electronic communication port (102/108) configured to provide communication between the datalogger and a computing device (Fig. 4-6; Par. 47).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey (US Pub. 2016/0119984) in view of Herbert (US Pub. 2016/0119984) (both cited by Applicant).
Regarding claims 1, 4 and 9, Kimrey discloses a radio frequency heating having  a process for heating a plurality of articles (38)  using radio frequency (RF) energy (RF generator 22), the process comprising: conveying (via convey system) a plurality of articles (38) through an RF heating chamber (36); during at least a portion of the conveying, heating the plurality of articles (38) heating the plurality of articles (38) in the RF heating chamber (36) using RF energy (RF generator 22); and during at least a portion of the heating, measuring a temperature of at least one of the articles using a temperature probe, wherein the temperature probe in the RF heating chamber (Par. 39; “a plurality of temperature probes positioned in the pudding at five equidistant locations spaced along each of the x-, y-, and z-axes, originating from the geometrical center of the package”) (Fig. 2-4; Par. 27, 33 and 38-39).  Kimrey does not disclose the step of measuring the temperature of at least one articles using a wireless datalogger having an elongated probe extending at least partly into the article, wherein the elongated probe is oriented substantially perpendicular to the direction of orientation of the RF energy field used to heat the plurality of articles.  Herbert discloses the step of measuring the temperature of the article (104) using a wireless datalogger (90) having an elongated probe extending partly into the article (104) (Fig. 4-6; Par.47-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Kimrey,  the step of measuring the temperature of at least one articles using a wireless datalogger having an elongated probe extending at least partly into the article, as taught by Herbert, for the purpose of wirelessly measuring the temperature of the article.  With respect to the limitation, “wherein the elongated probe (90) is oriented substantially perpendicular to the direction of orientation of the RF energy field used to heat the plurality of articles”, Kimrey discloses using a plurality of temperature probes positioned in the pudding/package at five equidistance locations spaced along each of the x, y and z axes, originating from the geometrical center of the package and the package then places in the RF heating system (via convey system with RF heating chamber 36) is heated until each of the probes registers a temperature above a specified minimum temperature (Par. 39), since the articles are placed in the convey system, the temperature probes are oriented substantially perpendicular to the direction of orientation of the RF energy field used to heat the plurality of articles ( Fig. 2).  Therefore, Kimrey/Herbert disclose wherein the elongated probe is oriented substantially perpendicular to the direction of orientation of the RF energy field used to heat the plurality of articles.
Regarding claims 2 and 10, Herbert discloses the datalogger (via 90) comprises a main body (via 98), a temperature sensor (94a, 94b, 94c), and an electrically conductive material (Sheathing 80)  substantially surrounding the temperature sensor, wherein the elongated probe (96) extends from the main body (via 98), wherein the temperature sensor is located near a distal end of the probe, and wherein the electrically conductive material (sheath 80) has an electrical conductivity greater and 2x106 S/m at 20°C (Fig. 3 and 4-6; Par. 31, 37-39) (Note: the copper has a property of electrical conductivity 59.6X106 S/m).
Regarding claims 3 and 11, Hebert discloses the electrically conductive material is selected of copper (Par. 39).
Regarding claim 5, Kimrey discloses during the heating step, the plurality of articles (38) are substantially submerged in a liquid having a conductivity of less than 2 m/S at 20°C (Par. 22, 26 and 29).
Regarding claim 7, Kimrey discloses prior to said conveying of step (a), preheating said articles in a thermal regulation zone upstream of said RF applicator and during at least a portion of the preheating, measuring a temperature of at least one of said articles using the temperature probe and (ii) subsequent to the heating of step (b), cooling said articles in a cool down zone, and during at least a portion of the cooling, measuring a temperature of at least one of the articles using the temperature probe (Fig. 1; Par. 20-22; Claims 10-11; Par. 38-39).  Hebert discloses the use of datalogger (90) for measuring the temperature of the articles (104) (Fig. 4).
Regarding claim 8, Kimrey discloses each of the articles (38) comprises a packaged ingestible substance, wherein the temperature probe is in contact with a portion of the ingestible substance during the heating, and wherein the process is a pasteurization or sterilization process (Par.  19, 21 and 39).  Herbert discloses the temperature probe (90) is in contact with the foodstuff (104) (Fig. 4). 
Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey (US Pub. 2016/0119984) in view of Herbert (US Pub. 2016/0119984) and further view of Cristiani (US Pub. 2006/0016806) (new cited).
Regarding claims 6 and 12, Kimrey/Herbert disclose substantially all features of the claimed invention as set forth above including from Kimrey, the processor may optionally use profile or time-stored temperature data to project a cooking time except the measuring step, the temperature measurement are stored as temperature-time data in a memory of the datalogger.  Cristiani discloses the measuring step, the temperature measurement are stored as temperature-time data in a memory (14) of the datalogger (3) (Fig. 1-2; Par. 31-33,and 37-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Kimrey/Herbert, the measuring step, the temperature measurement are stored as temperature-time data in a memory of the datalogger, as taught by Cristiani, for the purpose of saving the temperature data of the food product thereby controlling the cooking process.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Herbert (US Pub. 2016/0119984).
Regarding claim 17, Herbert discloses substantially all features of the claimed invention as set forth above including the electrically conductive material (80) covers at least portion of the probe material (Fig. 3) except the electrically conductive material covers substantially all of the probe material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Herbert, the electrically conductive material covers substantially all of the probe material, for the purpose of suitable to the user application to cover substantially all of the probe material for better detecting the temperature.
Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbert (US Pub. 2016/0119984) in view of Cristiani (US Pub. 2006/0016806).
Regarding claim 18, Herbert discloses substantially all features of the claimed invention as set forth above except the datalogger comprises a memory configured to store temperature and time data.  Cristiani discloses the datalogger (3) comprises a memory (14) configured to store temperature (Fig. 1-2; Par. 31-33,and 37-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Herbert, the datalogger comprises a memory configured to store temperature and time data, as taught by Cristiani, for the purpose of saving the temperature data of the food product thereby controlling the cooking process.
Regarding claim 20, Cristiani discloses the datalogger (3) comprises a programmable microprocessor (13) for controlling the acquisition and storage of temperature and time data (Fig. 2; Par. 37-39).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/16/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761